DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 08/27/2019 have been considered by the examiner.
Response to Arguments
Applicant’s arguments to the 35 USC 103 rejection have been fully considered and are persuasive.  The previous rejection has been withdrawn.  However, after further search and consideration, a new rejection has been made.  See below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Liu (US 20180364703)

Regarding claim 1, Gogna teaches a system, comprising: one or more electric vehicles comprising at least one sensor; (Gogna, see fig 4, items 402, 406) one or more teleoperation systems; (Gogna, see fig 5, item 114) at least one processor; (Gogna, see fig 4, item 452) and at least one memory storing computer-executable instructions, (Gogna, see fig. 4, item 456, Gogna [0054] “The vehicle computing device 404 can include one or more processors 416 and a memory 418  that when executed by the at least one processor, cause the at least one processor to: receive one or more status inputs from a first electric vehicle of the one or more electric vehicles; (Gogna, see fig 4, items 402, 448, Gogna [0055] “the localization component 420 can include functionality to receive sensor data 436 (which may represent, and/or be similar to, the sensor data 108 and/or the sensor data 122) from the sensor system(s) 406 and to determine a position and/or orientation of the vehicle 402”.) and establish, based on the one or more status inputs, a teleoperation communication between the first electric vehicle and the one or more teleoperation systems. (Gogna, see fig 4, items 410, 454, Gogna [0075] “The vehicle 402 can also include one or more communication connection(s) 410 that enable communication between the vehicle 402 and one or more other local or remote computing device(s)”.)

Gogna does not specifically teach receive, in the second teleoperation communication, an indication of a travel path for the first electric vehicle to follow, wherein the indication is in a form of a path line drawn in a device application; and send an instruction to cause the electric vehicle to follow the path line. 

Liu discloses a system for operation of an autonomous vehicle when a determination is made that operation intervention is needed and enabling a remotely located user to provide information for the intervention. The system is able to receive, in the second teleoperation communication, an indication of a travel path for the first electric vehicle to follow, wherein the indication is in a form of a path line drawn in a device application; and send an instruction to cause the electric vehicle to follow the path line. (See Liu figs 3A and 9, See Liu [0085] “the teleoperator can select one or more of the recommended teleoperations and cause the teleoperations to be sent to the AV system. In some implementations, the teleoperation server renders an environment of the AV system through a user interface to the 

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Gogna with the teleoperation communication as taught in Liu to provide the teleoperator with the ability to easily redirect the autonomous vehicle providing improved efficiency.

Regarding claim 2, Gogna as modified by Liu teaches the system of claim 1, wherein the first electric vehicle is configured to operate in an autonomous mode, (Gogna, see fig 8, item 802, Gogna [0102] “At operation 802, the process 800 may include causing an autonomous vehicle to navigate along a route. and wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication that the first electric vehicle requires teleoperation assistance through the one or more teleoperations systems. (Gogna, see fig 8, items 804, 806, 808, 810, 812 that show the determination based on inputs if teleoperation is needed)

Regarding claim 3, Gogna as modified by Liu teaches the system of claim 1, wherein the one or more teleoperation systems comprise at least one of a device application, an augmented reality system, and/or a mixed reality system. (Gogna [0026] “the teleoperator may interact with one or more autonomous vehicles in a fleet of autonomous vehicles via a user interface that can include a 

Regarding claim 5, Gogna as modified by Liu teaches the system of claim 1, wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication of at least one of a current location of the first electric vehicle being an unideal location, a battery charge of the first electric vehicle being below a battery charge threshold, and/or an idle time of the first electric vehicle being above an idle time threshold. (Gogna, see fig 1A and 1B, where vehicle 102(1) provides sensor data 108 and indicator data 116 to the teleoperation system and indicates that the travel along route 104 is not ideal due to obstacle 106)

Regarding claim 6, Gogna as modified by Liu teaches the system of claim 1, wherein the computer-executable instructions further cause the at least one processor to: receive an indication of a destination location for the first electric vehicle to travel; and instruct the first electric vehicle to travel to the destination location in an autonomous mode. (Gogna, see fig 9, items 910, 912, 918 that show the receiving and execution of instruction to navigate the vehicle to a destination, see also Gogna [0039] “the teleoperator interface may also include a teleoperator input device configured to allow the teleoperator to provide information to the autonomous vehicles 102(1)-(2), for example, in the form of teleoperation instructions providing guidance to the autonomous vehicles 102(1)-(2)”. See also Gogna [0013] “an autonomous vehicle may navigate along designation routes or between waypoints, such as by navigating from a pickup location to a destination location”.)

the system of claim 6, wherein the computer-executable instructions further cause the at least one processor to: receive, from the first electric vehicle, an indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig. 9, item 902, Gogna [0018] “the one or more computing devices may receive the sensor data from the autonomous vehicle and, in response, display a user interface that includes content (e.g., image(s), video, etc.) represented by the sensor data. Additionally, the one or more computing devices may display graphical elements indicating which object(s) are causing the progress of the autonomous vehicle to be impeded”.) and send the indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig 9, item 906, 908 & Gogna, see fig 8, items 804 – 812 that provide an indication that a vehicle is unable to proceed in autonomous mode) receive an indication that a second teleoperation communication is to be established between the first electric vehicle and the one or more teleoperation systems; (Gogna, see fig 9, item 910 that indicates a communication is established between the vehicle and teleoperation system, Gogna [0083] “A teleoperations receiver 504 and a teleoperations transmitter 506 associated with the teleoperator system 114 may be communicatively coupled to the respective communication connection(s) of the vehicles. For example, the vehicle 402 may send communication signals via the communication connection(s) 410, which are received by the teleoperations receiver 504. In some examples, the communication signals may include, for example, the sensor data 436, the indicator data 442, operation state data, and/or any data and/or output from one or more components of the vehicle 402m, the communication signals from the vehicle 402 may include a request for assistance to the teleoperator system 114”. ) and establish the second teleoperation communication between the first electric vehicle and the one or more teleoperation systems. (Gogna, see fig 4, items 410 & 454 that may enable the communication between the vehicle and teleoperation system. See also Gogna [0084] “The SAE 508 may additionally or alternatively obtain signals generated via the teleoperations interface 510 and relay 

Regarding claim 9, Gogna as modified by Liu teaches the system of claim 7, wherein the computer-executable instructions further cause the at least one processor to: receive, in the second teleoperation communication, an augmented reality control command, wherein the augmented reality control command comprises a bodily motion indicating a direction of travel for the first electric vehicle; determine a rate of based on a rate of speed of the bodily motion; and send an instruction to cause the electric vehicle to follow the control command at the determined rate. (Gogna [0027] “The teleoperator input device may include one or more of a touch-sensitive screen, a stylus, a mouse, a dial, a keypad, a microphone, a touchscreen, and/or a gesture-input system configured to translate gestures performed by the teleoperator into input commands for the teleoperator interface, the teleoperations system may provide one or more of the autonomous vehicles with guidance to avoid, maneuver around, or pass through events, such as when progress of the autonomous vehicles has been impeded”.)

Claims 11-13, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Katz (US 20200103980)

Regarding claim 11, Gogna teaches an electric vehicle management method comprising: receiving one or more status inputs from a first electric vehicle of one or more electric vehicles; (Gogna, see fig 4, items 402, 448, Gogna [0055] “the localization component 420 can include functionality to receive sensor data 436 (which may represent, and/or be similar to, the sensor data 108 and/or the sensor data 122) from the sensor system(s) 406 and to determine a position and/or  and establishing, based on the one or more status inputs, a teleoperation communication between the first electric vehicle and one or more teleoperation systems; (Gogna, see fig 4, items 410, 454, Gogna [0075] “The vehicle 402 can also include one or more communication connection(s) 410 that enable communication between the vehicle 402 and one or more other local or remote computing device(s)”.) 

Gogna does not specifically teach receiving, in the second teleoperation communication, a control command, wherein the control command comprises a bodily motion indicating a direction of travel for the first electric vehicle: determining a rate of based on a rate of speed of the bodily motion; and sending an instruction to cause the electric vehicle to follow the control command at the determined rate. 

Katz discloses a system for triggering actions based on touch free gesture detection which involves receiving, in the second teleoperation communication, a control command, wherein the control command comprises a bodily motion indicating a direction of travel for the first electric vehicle: determining a rate of based on a rate of speed of the bodily motion; and sending an instruction to cause the electric vehicle to follow the control command at the determined rate. (See Katz [0049] “The processor may also be configured to detect a speed, smoothness, direction, motion path, continuity, location and/or size of components associated with the gesture, such as hands, fingers, other body parts, or objects moved by the user. See also Katz [0052] “the operation mode of the vehicle may be controlled and changed in association with detected gestures and/or predicted behavior of the user”.)



	Regarding claim 12, Gogna as modified by Katz teaches the method of claim 11, wherein the teleoperation system comprises at least one of: a device application, an augmented reality system, or a mixed reality system. (Gogna [0026] “the teleoperator may interact with one or more autonomous vehicles in a fleet of autonomous vehicles via a user interface that can include a teleoperator interface”. See also Gogna [0027] “the teleoperator interface may also include a teleoperator input device configured to allow the teleoperator to provide information to one or more of the autonomous vehicles, for example, in the form of teleoperation instructions providing guidance to the autonomous vehicles”.)

Regarding claim 13, Gogna as modified by Katz teaches the method of claim 11, wherein the first electric vehicle is operating in an autonomous mode, (Gogna, see fig 8, item 802, Gogna [0102] “At operation 802, the process 800 may include causing an autonomous vehicle to navigate along a route and wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication that the first electric vehicle requires teleoperation assistance through the one or more teleoperations systems. (Gogna, see fig 8, items 804, 806, 808, 810, 812 that show the determination based on inputs if teleoperation is needed)

Regarding claim 21, Gogna as modified by Katz teaches the method of claim 11, wherein the teleoperation system comprises a virtual reality system, and wherein the bodily motion further comprises a head turn to indicate to the first electric vehicle to make a turn. (See Katz fig 2, item 250, 

Regarding claim 22, Gogna as modified by Katz teaches the method of claim 11, wherein the teleoperation system comprises a virtual reality system, and wherein the bodily motion further comprises an up or down head movement. (See Katz [0084] “a gesture location may be a location of an object or gesture in the image information as captured by the image sensor, a location of an object or gesture in the image information in relation to one or more control boundaries, a location of an object or gesture in the 3D space in front of the user, a location of an object or gesture in relation to a device or physical dimension of a device, or a location of an object or gesture in relation to the user body or part of the user body such as the user's head. See also Katz [0117] “memory 16 may store a plurality of differing motion paths, with each detected path causing a differing action. A predefined motion path may include a set of directions of a gesture (e.g., left, right, up down, left-up, left-down, right-up, or right-down)”.)

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Katz (US 20200103980) and further in view of Liu (US 20180364703)

Regarding claim 14, Gogna as modified by Liu teaches the method of claim 11, wherein a first input of the one or more status inputs from the first electric vehicle comprises an indication of a battery charge of the first electric vehicle being below a battery charge threshold. (See Liu [0066-0068] “The driving of an AV typically is supported by an array of technologies 18 and 20, (e.g., hardware, software, and stored and real time data) that this document together (and with the AV 10) refers to as 

Regarding claim 15, Gogna as modified by Liu teaches the method of claim 11, further comprising: receiving an indication of a destination location for the first electric vehicle to travel to; and instructing the first electric vehicle to travel to the destination location in an autonomous mode. (Gogna, see fig 9, items 910, 912, 918 that show the receiving and execution of instruction to navigate the vehicle to a destination, see also Gogna [0039] “the teleoperator interface may also include a teleoperator input device configured to allow the teleoperator to provide information to the autonomous vehicles 102(1)-(2), for example, in the form of teleoperation instructions providing guidance to the autonomous vehicles 102(1)-(2)”. See also Gogna [0013] “an autonomous vehicle may navigate along designation routes or between waypoints, such as by navigating from a pickup location to a destination location”.)

Regarding claim 16, Gogna as modified by Liu teaches the method of claim 15, further comprising: receiving, from the first electric vehicle, an indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig. 9, item 902, Gogna [0018] “the one or more computing devices may receive the sensor data from the autonomous vehicle and, in response, display a user interface that includes content (e.g., image(s), video, etc.) represented by the sensor data. Additionally, the one or more computing devices may display graphical elements indicating which object(s) are causing the progress of the autonomous vehicle to be impeded”.) and sending the indication that the first electric vehicle is currently unable to proceed in autonomous mode; (Gogna, see fig 9, item 906, 908 & Gogna, see fig 8, items 804 – 812 that provide an indication that a vehicle is unable to proceed in autonomous mode) receiving an indication that a second teleoperation communication is to be established between the first electric vehicle and the one or more teleoperation systems; (Gogna, see fig 9, item 910 that indicates a communication is established between the vehicle and teleoperation system, Gogna [0083] “A teleoperations receiver 504 and a teleoperations transmitter 506 associated with the teleoperator system 114 may be communicatively coupled to the respective communication connection(s) of the vehicles. For example, the vehicle 402 may send communication signals via the communication connection(s) 410, which are received by the teleoperations receiver 504. In some examples, the communication signals may include, for example, the sensor data 436, the indicator data 442, operation state data, and/or any data and/or output from one or more components of the vehicle 402m, the communication signals from the vehicle 402 may include a request for assistance to the teleoperator system 114”. ) and establishing the second teleoperation communication between the first electric vehicle and the one or more teleoperation systems. (Gogna, see fig 4, items 410 & 454 that may enable the communication between the vehicle and teleoperation system. See also Gogna [0084] “The SAE 508 may additionally or alternatively obtain signals generated via the teleoperations interface 510 and relay them to a teleoperations network 512 and/or transmit at least a subset of them to one or more vehicles of the vehicle fleet 502 via the teleoperations transmitter 506, the teleoperations interface 510 may directly communicate with the vehicle fleet 502”.)

Regarding claim 17, Gogna as modified by Liu teaches the method of claim 16, further comprising: receiving, in the second teleoperation communication, an indication of a travel path for the first electric vehicle to follow, wherein the indication is in a form of a path line drawn through a device application; and sending an instruction to cause the electric vehicle to follow the travel path. (See Liu figs 3A and 9, See Liu [0085] “the teleoperator can select one or more of the recommended teleoperations and cause the teleoperations to be sent to the AV system. In some implementations, the teleoperation server renders an environment of the AV system through a user interface to the teleoperator, and the teleoperator can see the environment to select an optimal teleoperation. In some cases, the teleoperator may enter computer codes as a teleoperation. In some examples, the teleoperator uses the interface to draw a recommended trajectory for the AV along which to continue its driving”. See also Liu [0156-0157] “In some applications, data about the environment near the AV system may be transmitted with the teleoperation request. The interface 910 may display a map around the AV 930 and a goal 932. The teleoperator may review the associated data and determine (e.g., draw) a new trajectory for the AV system 930 on the map”.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Liu (US 20180364703) and further in view of Grundfest (US 2020254619)

	Regarding claim 4, Gogna teaches the system of claim 1, but does not teach the system further comprising one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of the first electric vehicle. 

However, Grundfest discloses a system for intelligently controlling operations of vehicle using teleoperation and/or autonomous operations comprising one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of the first electric vehicle. (Grundfest, see fig 3, item 116 that depicts a drone configured to provide a video feed 

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Gogna with the inclusion of the aerial drones as taught in Grundfest to provide the teleoperator with a bird’s eye view of the environment and an augmented reality view above the autonomous vehicle providing improved efficiency.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Grundfest (US 2020254619)

Regarding claim 20, Gogna teaches a system comprising: one or more transportation devices comprising at least one sensor; (Gogna, see fig 4, items 402, 406) one or more teleoperation systems; (Gogna, see fig 5, item 114) at least one processor; (Gogna, see fig 4, item 452) and at least one memory storing computer-executable instructions, (Gogna, see fig. 4, item 456, Gogna [0054] “The vehicle computing device 404 can include one or more processors 416 and a memory 418 communicatively coupled with the one or more processors 416”.) that when executed by the at least one processor, cause the at least one processor to: receive one or more status inputs from the first transportation device, (Gogna, see fig 4, items 402, 448, Gogna [0055] “the localization component 420 can include functionality to receive sensor data 436 (which may represent, and/or be similar to, the sensor data 108 and/or the sensor data 122) from the sensor system(s) 406 and to determine a position and/or orientation of the vehicle 402”.) wherein the status input includes at least one of: an indication that the transportation device has remained idle for a threshold period of time, an indication that a battery charge of the first transportation device is below a threshold charge (Gogna [0025] “The establish, based on the one or more status inputs, a teleoperation communication between the first transportation device and the one or more teleoperation systems; (Gogna, see fig 4, items 410, 454, Gogna [0075] “The vehicle 402 can also include one or more communication connection(s) 410 that enable communication between the vehicle 402 and one or more other local or remote computing device(s)”.) and receive teleoperation commands through the teleoperation communication to direct a movement of the transportation device. (Gogna, see fig 9, items 910, 912, 918 that show the receiving and execution of instruction to navigate the vehicle to a destination, see also Gogna [0039] “the teleoperator interface may also include a teleoperator input device configured to allow the teleoperator to provide information to the autonomous vehicles 102(1)-(2), for example, in the form of teleoperation instructions providing guidance to the autonomous vehicles 102(1)-(2)”. See also Gogna [0013] “an autonomous vehicle may navigate along designation routes or between waypoints, such as by navigating from a pickup location to a destination location”.)

Gogna does not specifically teach one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of a first transportation device of the one or more transportation devices; and wherein the teleoperation communication is supplemented by data from the first drone.

However, Grundfest discloses a system for intelligently controlling operations of vehicle using teleoperation and/or autonomous operations comprising one or more drones, wherein a first drone of the one or more drones is configured to provide a video feed corresponding to a location of a first transportation device of the one or more transportation devices; (Grundfest, see fig 3, item 116 that depicts a drone configured to provide a video feed corresponding to the location of a vehicle. See also Grundfest [0084] “Alternatively, an aerial drone 116 may provide an auxiliary exocentric video feed to a teleoperator”.) wherein the teleoperation communication is supplemented by data from the first drone. (Grundfest, see fig  3 that shows drone providing supplemental data for teleoperation communication, Grundfest [0057] “The remote support server 112 communicates with one or more vehicles (e.g., carrier truck 103, yard truck 115, forklift 114, aerial drone 116) to provide teleoperation or other support services”.)

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Gogna with the inclusion of the aerial drones as taught in Grundfest to provide the teleoperator with a bird’s eye view of the environment and an augmented reality view above the autonomous vehicle providing improved efficiency.

Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gogna (US 20200409363) in view of Liu (US 20180364703) and further in view of Beauvillain (US 20200269858)

Regarding claim 10, Gogna teaches the system of claim 1, but does not specifically teach wherein the computer-executable instructions further cause the at least one processor to: determine that a latency value of the teleoperation communication drops below a latency threshold; and send an indication for the first electric vehicle to operate in an autonomous mode. 

wherein the computer-executable instructions further cause the at least one processor to: determine that a latency value of the teleoperation communication drops below a latency threshold; (Beauvillain, see fig 2, item 200 that depicts determination of lag(latency) dropping to a threshold value which when lower that the threshold value block the transmission of communication, hence defaulting the vehicle to autonomous mode. See also Beauvillain [0063] “The limiting module 44 is able to limit the piloting of the vehicle 12 of interest by the operator as a function of the measured lag. In particular, the limiting module 44 is configured to limit the piloting when the measured lag is above a predetermined safety threshold”. See also Beauvillain [0094] “Then, step 200 comprises at least a first sub-step 210 for comparison of the measured lag with the first threshold value”.) and send an indication for the first electric vehicle to operate in an autonomous mode. (Beauvillain [0095] “step 200 comprises a sub-step 220 for blocking the transmission of any movement command as a function of the calculated lag”. See also Beauvillain [0086] “the display of an alert message allows the operator to anticipate a potential flanging due to an excessively high lag and to perform operations making it possible to reduce the lag, for example to cut the communication with one of the vehicles 12 of the fleet or to deactivate the communication”)

It would have been obvious to one of ordinary skill in the art to modify the system as taught in Gogna with the measuring module and delimiting module as disclosed in Beauvillain to ensure a higher level of safety for the passengers of the autonomous vehicle in a potential situation where lag and delays in communication could be of danger to safe operation.

the method of claim 11, further comprising: determining that a latency value of the teleoperation communication drops below a latency threshold. (Beauvillain, see fig 2, item 200 that depicts determination of lag(latency) dropping to a threshold value which when lower that the threshold value block the transmission of communication, hence defaulting the vehicle to autonomous mode. See also Beauvillain [0063] “The limiting module 44 is able to limit the piloting of the vehicle 12 of interest by the operator as a function of the measured lag. In particular, the limiting module 44 is configured to limit the piloting when the measured lag is above a predetermined safety threshold”. See also Beauvillain [0094] “Then, step 200 comprises at least a first sub-step 210 for comparison of the measured lag with the first threshold value.)


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward systems and methods for managing a transportation device fleet using teleoperation commands.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B                                                                                                                                                                                                       
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661